Citation Nr: 1437595	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1972 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August, 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks VA disability compensation benefits, that is, service connection, for a low back disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

First, the claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  Of record is a letter dated in September 2005 in which the SSA informed the Veteran that he may be eligible for SSA benefits, including Supplemental Security Income.  Printed in December 2005 is a SSA Inquiry that indicates that a claim had been denied.  On remand, the AOJ must attempt to obtain any relevant records associated with any claim for disability benefits administered by the SSA and associate any obtained records with the claims file.  

Additionally, VA has not provided an adequate examination with regard to the Veteran's claim of entitlement to service connection for a low back disability.  The RO first received the Veteran's claim in April, 2011.  March to December 1973 service treatment records document complaints of and treatment for low back symptoms following an injury.  VA provided a relevant examination in July 2011.  The examiner diagnosed lumbar spondylosis and status post remote low back injury.  He also provided unclear nexus statements.  First, the examiner stated "I think [the Veteran] has low back pain related to his injury in the military" but then concluded his opinion by stating "I am unable to define a nexus between [the Veteran's] present back complaints and any incident or occurrence in the military."  It is not possible to determine if this is a nexus opinion favorable or unfavorable to the Veteran's claim as it appears to be both.  Because the examination provided in July 2011 is inadequate, a remand is necessary so that VA can provide an adequate one.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability benefits from the SSA regardless of whether the claim was granted.  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply and associate such reply with the claims file.    

2.  After any obtained SSA records are associated with the claims file, ensure that the Veteran is scheduled for an appropriate VA examination conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following. 

(a)  Identify any and all back disorders that the Veteran has had at any time since he filed his claim in April 2011. 

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disorder had onset during his active service or was caused by his active service.  The examiner must provide a rationale to support any conclusion reached.  

The examiner is asked to review the opinion provided in the July 2011 examination report and the Board's discussion in this Remand as to the ambiguity in that opinion.  The examiner is asked to avoid such ambiguity in his or her opinion.  

3.  Review the examination report in light of the Board's explanation as to why the July 2011 examination was inadequate.  If the new examination report is not adequate, take corrective action.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental state of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



